UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811- 1899 Dreyfus Research Growth Fund, Inc. (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 2/28(9) Date of reporting period: July 1, 2008-June 30, 2009 Item 1. Proxy Voting Record DREYFUS RESEARCH GROWTH FUND, INC. ACCENTURE LTD Ticker: ACN Security ID: G1150G111 Meeting Date: FEB 12, 2009 Meeting Type: Annual Record Date: DEC 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 RE-APPOINTMENT TO THE BOARD OF For For Management DIRECTORS: CHARLES H. GIANCARLO 2 RE-APPOINTMENT TO THE BOARD OF For For Management DIRECTORS: DINA DUBLON 3 RE-APPOINTMENT TO THE BOARD OF For For Management DIRECTORS: WILLIAM D. GREEN 4 RE-APPOINTMENT TO THE BOARD OF For Against Management DIRECTORS: NOBUYUKI IDEI 5 RE-APPOINTMENT TO THE BOARD OF For For Management DIRECTORS: MARJORIE MAGNER 6 RATIFY AUDITORS For For Management ACE LTD. Ticker: ACE Security ID: G0070K103 Meeting Date: JUL 14, 2008 Meeting Type: Annual Record Date: MAY 27, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 ELECTION OF DIRECTOR: MICHAEL G. ATIEH For For Management TO TERM EXPIRING IN 2009. 2 ELECTION OF DIRECTOR: MARY A. CIRILLO For For Management TO TERM EXPIRING IN 2009. 3 ELECTION OF DIRECTOR: BRUCE L. CROCKETT For For Management TO TERM EXPIRING IN 2009. 4 ELECTION OF DIRECTOR: THOMAS J. NEFF TO For For Management TERM EXPIRING IN 2009. 5 ELECTION OF DIRECTOR: GARY M. STUART TO For For Management TERM EXPIRING IN 2009. 6 ELECTION OF DIRECTOR: ROBERT M. For For Management HERNANDEZ TO TERM EXPIRING IN 2010. 7 ELECTION OF DIRECTOR: PETER MENIKOFF TO For For Management TERM EXPIRING IN 2010. 8 ELECTION OF DIRECTOR: ROBERT RIPP TO For For Management TERM EXPIRING IN 2010. 9 ELECTION OF DIRECTOR: DERMOT F. SMURFIT For For Management TO TERM EXPIRING IN 2010. 10 ELECTION OF DIRECTOR: EVAN G. GREENBERG For For Management TO TERM EXPIRING IN 11 ELECTION OF DIRECTOR: JOHN A. KROL TO For For Management TERM EXPIRING IN 2011. 12 ELECTION OF DIRECTOR: LEO F. MULLIN TO For For Management TERM EXPIRING IN 2011. 13 ELECTION OF DIRECTOR: OLIVIER STEIMER For For Management TO TERM EXPIRING IN 2011. 14 APPROVAL OF THE AMENDMENT (THE For For Management DE-REGISTRATION AMENDMENT ) TO THE COMPANY S MEMORANDUM OF ASSOCIATION AND ARTICLES OF ASSOCIATION TO PERMIT THE DEREGISTRATION OF THE COMPANY FROM THE CAYMAN ISLANDS 15 APPROVAL OF THE AMENDMENT (THE For For Management FINANCIAL STATEMENT AMENDMENT ) TO THE COMPANY S ARTICLES OF ASSOCIATION TO REQUIRE THE COMPANY TO PREPARE AND PROVIDE TO SHAREHOLDERS NOT LESS THAN ANNUALLY AN UNCONSOLIDATED BALANCE SHEET OF THE COMPANY 16 APPROVAL OF AMENDMENTS TO THE ARTICLES For For Management OF ASSOCIATION WHICH WILL HAVE THE EFFECT OF INCREASING THE PAR VALUE OF THE ORDINARY SHARES FROM $0.041666667 TO AN AMOUNT IN SWISS FRANCS EQUAL TO $11,000,000, OF OUR ORDINARY SHARES 17 APPROVAL OF THE COMPANY S For For Management DE-REGISTRATION FROM THE CAYMAN ISLANDS AND CONTINUATION IN SWITZERLAND (THE CONTINUATION ) 18 APPROVAL OF THE NAME OF THE COMPANY For For Management 19 APPROVAL OF THE CHANGE OF THE PURPOSE For For Management OF THE COMPANY 20 APPROVAL OF THE REARRANGEMENT OF THE For For Management COMPANY S EXISTING SHARE CAPITAL 21 APPROVAL OF THE COMPANY S ARTICLES OF For For Management ASSOCIATION 22 CONFIRMATION OF SWISS LAW AS THE For For Management AUTHORITATIVE LEGISLATION GOVERNING THE COMPANY 23 CONFIRMATION OF THE PRINCIPAL PLACE OF For For Management BUSINESS OF THE COMPANY AS ZURICH, SWITZERLAND 24 RATIFY AUDITORS For For Management 25 APPROVAL OF THE COMPANY S 2004 For For Management LONG-TERM INCENTIVE PLAN AS AMENDED THROUGH THE FOURTH AMENDMENT 26 RATIFY AUDITORS For For Management 27 APPROVAL OF PAYMENT OF A DIVIDEND For For Management THROUGH A REDUCTION OF THE PAR VALUE OF OUR SHARES IN AN AMOUNT EQUAL TO THE SWISS FRANC EQUIVALENT OF $0.87, CONVERTED INTO SWISS FRANCS ADOBE SYSTEMS INC. Ticker: ADBE Security ID: 00724F101 Meeting Date: APR 1, 2009 Meeting Type: Annual Record Date: FEB 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert K. Burgess For For Management 2 Elect Director Carol Mills For For Management 3 Elect Director Daniel Rosensweig For For Management 4 Elect Director Robert Sedgewick For For Management 5 Elect Director John E. Warnock For For Management 6 Amend Omnibus Stock Plan For For Management 7 Ratify Auditors For For Management AFLAC INCORPORATED Ticker: AFL Security ID: 001055102 Meeting Date: MAY 4, 2009 Meeting Type: Annual Record Date: FEB 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel P. Amos For For Management 1.2 Elect Director John Shelby Amos, II For For Management 1.3 Elect Director Paul S. Amos, II For For Management 1.4 Elect Director Yoshiro Aoki For For Management 1.5 Elect Director Michael H. Armacost For For Management 1.6 Elect Director Kriss Cloninger, III For For Management 1.7 Elect Director Joe Frank Harris For For Management 1.8 Elect Director Elizabeth J. Hudson For For Management 1.9 Elect Director Kenneth S. Janke, Sr. For For Management 1.10 Elect Director Douglas W. Johnson For For Management 1.11 Elect Director Robert B. Johnson For For Management 1.12 Elect Director Charles B. Knapp For For Management 1.13 Elect Director E. Stephen Purdom For For Management 1.14 Elect Director Barbara K. Rimer For For Management 1.15 Elect Director Marvin R. Schuster For For Management 1.16 Elect Director David Gary Thompson For For Management 1.17 Elect Director Robert L. Wright For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Ratify Auditors For For Management AKAMAI TECHNOLOGIES, INC. Ticker: AKAM Security ID: 00971T101 Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George H. Conrades For For Management 1.2 Elect Director Martin M. Coyne II For For Management 1.3 Elect Director Jill A. Greenthal For For Management 1.4 Elect Director Geoffrey A. Moore For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management ALEXION PHARMACEUTICALS, INC. Ticker: ALXN Security ID: 015351109 Meeting Date: MAY 13, 2009 Meeting Type: Annual Record Date: MAR 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Leonard Bell For For Management 1.2 Elect Director Max Link For For Management 1.3 Elect Director Joseph A. Madri For For Management 1.4 Elect Director Larry L. Mathis For For Management 1.5 Elect Director R. Douglas Norby For For Management 1.6 Elect Director Alvin S. Parven For For Management 1.7 Elect Director Ruedi E. Waeger For For Management 2 Ratify Auditors For For Management AMERICAN EAGLE OUTFITTERS, INC. Ticker: AEO Security ID: 02553E106 Meeting Date: JUN 16, 2009 Meeting Type: Annual Record Date: APR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Janice E. Page For For Management 2 Elect Director J. Thomas Presby For For Management 3 Elect Director Gerald E. Wedren For For Management 4 Amend Omnibus Stock Plan For For Management 5 Ratify Auditors For For Management AMGEN, INC. Ticker: AMGN Security ID: 031162100 Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David Baltimore For For Management 2 Elect Director Frank J. Biondi, Jr. For For Management 3 Elect Director Francois de Carbonnel For For Management 4 Elect Director Jerry D. Choate For For Management 5 Elect Director Vance D. Coffman For For Management 6 Elect Director Frederick W. Gluck For For Management 7 Elect Director Frank C. Herringer For For Management 8 Elect Director Gilbert S. Omenn For For Management 9 Elect Director Judith C. Pelham For For Management 10 Elect Director J. Paul Reason For For Management 11 Elect Director Leonard D. Schaeffer For For Management 12 Elect Director Kevin W. Sharer For For Management 13 Ratify Auditors For For Management 14 Approve Omnibus Stock Plan For Against Management 15 Reduce Supermajority Vote Requirement For For Management 16 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 17 Reincorporate in Another State [from Against Against Shareholder Delaware to North Dakota ] AMPHENOL CORP. Ticker: APH Security ID: 032095101 Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edward G. Jepsen For For Management 1.2 Elect Director John R. Lord For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Approve Omnibus Stock Plan For For Management ANALOG DEVICES, INC. Ticker: ADI Security ID: 032654105 Meeting Date: MAR 10, 2009 Meeting Type: Annual Record Date: JAN 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James A. Champy For For Management 1.2 Elect Director Yves-Andre Istel For For Management 1.3 Elect Director Neil Novich For For Management 1.4 Elect Director Kenton J. Sicchitano For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors Against For Shareholder APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 25, 2009 Meeting Type: Annual Record Date: DEC 29, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William V. Campbell For For Management 1.2 Elect Director Millard S. Drexler For For Management 1.3 Elect Director Albert A. Gore, Jr. For For Management 1.4 Elect Director Steven P. Jobs For For Management 1.5 Elect Director Andrea Jung For For Management 1.6 Elect Director A.D. Levinson For For Management 1.7 Elect Director Eric E. Schmidt For For Management 1.8 Elect Director Jerome B. York For For Management 2 Report on Political Contributions Against Against Shareholder 3 Adopt Principles for Health Care Reform Against Against Shareholder 4 Prepare Sustainability Report Against Against Shareholder 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation BAXTER INTERNATIONAL INC. Ticker: BAX Security ID: 071813109 Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Walter E. Boomer For For Management 1.2 Elect Director James R. Gavin III For For Management 1.3 Elect Director Peter S. Hellman For For Management 1.4 Elect Director K. J. Storm For For Management 2 Ratify Auditors For For Management 3 Report on Animal Testing Against Against Shareholder BIOGEN IDEC INC. Ticker: BIIB Security ID: 09062X103 Meeting Date: JUN 3, 2009 Meeting Type: Proxy Contest Record Date: APR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) 1.1 Elect Director Lawrence C. Best For None Management 1.2 Elect Director Alan B. Glassberg For None Management 1.3 Elect Director Robert W. Pangia For None Management 1.4 Elect Director William D. Young For None Management 2 Ratify Auditors For None Management 3 Adopt Majority Voting for Uncontested For None Management Election of Directors 4 Fix Size of Board at 13 and Remove the Against None Shareholder Board's Ability to Change the Size of the Board 5 Reincorporate in Another State [North Against None Shareholder Dakota] # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Gold Card) 1.1 Elect Director Alexander J. Denner For For Shareholder 1.2 Elect Director Richard C. Mulligan For For Shareholder 1.3 Elect Director Thomas F. Deuel For Withhold Shareholder 1.4 Elect Director David Sidransky For Withhold Shareholder 2 Fix Size of Board at 13 and Remove the For For Shareholder Board's Ability to Change the Size of the Board 3 Reincorporate in Another State [North For Against Shareholder Dakota] 4 Ratify Auditors For For Management 5 Adopt Majority Voting for Uncontested For For Management Election of Directors BMC SOFTWARE, INC. Ticker: BMC Security ID: 055921100 Meeting Date: JUL 22, 2008 Meeting Type: Annual Record Date: MAY 27, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director B. Garland Cupp For For Management 1.2 Elect Director Robert E. Beauchamp For For Management 1.3 Elect Director Jon E. Barfield For For Management 1.4 Elect Director Gary Bloom For For Management 1.5 Elect Director Meldon K. Gafner For For Management 1.6 Elect Director P. Thomas Jenkins For For Management 1.7 Elect Director Louis J. Lavigne, Jr. For For Management 1.8 Elect Director Kathleen A. O'Neil For For Management 1.9 Elect Director Tom C. Tinsley For For Management 2 Ratify Auditors For For Management BROADCOM CORP. Ticker: BRCM Security ID: 111320107 Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George L. Farinsky For For Management 1.2 Elect Director Nancy H. Handel For For Management 1.3 Elect Director Eddy W. Hartenstein For Withhold Management 1.4 Elect Director John Major For Withhold Management 1.5 Elect Director Scott A. McGregor For For Management 1.6 Elect Director William T. Morrow For For Management 1.7 Elect Director Robert E. Switz For For Management 2 Ratify Auditors For For Management CAMERON INTERNATIONAL CORP Ticker: CAM Security ID: 13342B105 Meeting Date: MAY 13, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. Baker Cunningham For Withhold Management 1.2 Elect Director Sheldon R. Erikson For Withhold Management 1.3 Elect Director Douglas L. Foshee For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management CARNIVAL CORP. Ticker: CCL Security ID: 143658300 Meeting Date: APR 15, 2009 Meeting Type: Annual Record Date: FEB 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 DIRECTOR MICKY ARISON For For Management 1.2 DIRECTOR A. RICHARD G. CAPEN, JR For For Management 1.3 DIRECTOR ROBERT H. DICKINSON For For Management 1.4 DIRECTOR ARNOLD W. DONALD For For Management 1.5 DIRECTOR PIER LUIGI FOSCHI For For Management 1.6 DIRECTOR HOWARD S. FRANK For For Management 1.7 DIRECTOR RICHARD J. GLASIER For For Management 1.8 DIRECTOR MODESTO A. MAIDIQUE For For Management 1.9 DIRECTOR SIR JOHN PARKER For For Management 1.10 DIRECTOR PETER G. RATCLIFFE For For Management 1.11 DIRECTOR STUART SUBOTNICK For For Management 1.12 DIRECTOR LAURA WEIL For For Management 1.13 DIRECTOR RANDALL J. WEISENBURGER For For Management 1.14 DIRECTOR UZI ZUCKER For For Management 2 TO RE-APPOINT PRICEWATERHOUSECOOPERS For For Management LLP AS INDEPENDENTAUDITORS FOR CARNIVAL PLC. 3 TO AUTHORIZE THE AUDIT COMMITTEE OF For For Management CARNIVAL PLC TO AGREE TO THE REMUNERATION OF THE INDEPENDENT AUDITORS. 4 TO RECEIVE THE UK ACCOUNTS AND REPORTS For For Management OF THE DIRECTORS AND AUDITORS OF CARNIVAL PLC FOR THE FINANCIAL YEAR ENDED NOVEMBER 30, 2008. 5 TO APPROVE THE DIRECTORS REMUNERATION For Against Management REPORT OF CARNIVAL PLC FOR THE FINANCIAL YEAR ENDED NOVEMBER 30, 2008. 6 TO INCREASE THE AMOUNT OF THE For For Management AUTHORIZED BUT UNISSUED SHARE CAPITAL OF CARNIVAL PLC. 7 TO ADOPT THE AMENDED AND RESTATED For For Management ARTICLES OF ASSOCIATION OF CARNIVAL PLC. 8 TO APPROVE CERTAIN AMENDMENTS TO THE For For Management ARTICLES OF ASSOCIATION OF CARNIVAL PLC, TO TAKE EFFECT FROM OCTOBER 1, 2009. 9 TO APPROVE THE GIVING OF AUTHORITY FOR For For Management THE ALLOTMENT OF NEW SHARES BY CARNIVAL PLC. 10 TO APPROVE THE DISAPPLICATION OF For For Management PRE-EMPTION RIGHTS IN RELATION TO THE ALLOTMENT OF NEW SHARES BY CARNIVAL PLC. 11 TO APPROVE A GENERAL AUTHORITY FOR For For Management CARNIVAL PLC TO BUY BACK CARNIVAL PLC ORDINARY SHARES IN THE OPEN MARKET. CELGENE CORP. Ticker: CELG Security ID: 151020104 Meeting Date: JUN 17, 2009 Meeting Type: Annual Record Date: APR 21, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sol J. Barer For For Management 1.2 Elect Director Robert J. Hugin For For Management 1.3 Elect Director Michael D. Casey For For Management 1.4 Elect Director Rodman L. Drake For For Management 1.5 Elect Director A. Hull Hayes, Jr. For For Management 1.6 Elect Director Gilla Kaplan For For Management 1.7 Elect Director James J. Loughlin For For Management 1.8 Elect Director Ernest Mario For For Management 1.9 Elect Director Walter L. Robb For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Require a Majority Vote for the Against For Shareholder Election of Directors CEPHALON, INC. Ticker: CEPH Security ID: 156708109 Meeting Date: MAY 12, 2009 Meeting Type: Annual Record Date: MAR 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frank Baldino, Jr., For For Management Ph.D. 1.2 Elect Director William P. Egan For For Management 1.3 Elect Director Martyn D. Greenacre For For Management 1.4 Elect Director Vaughn M. Kailian For For Management 1.5 Elect Director Kevin E. Moley For For Management 1.6 Elect Director Charles A. Sanders, M.D. For For Management 1.7 Elect Director Gail R. Wilensky, Ph.D. For For Management 1.8 Elect Director Dennis L. Winger For For Management 2 Amend Stock Option Plan For For Management 3 Ratify Auditors For For Management CHECK POINT SOFTWARE TECHNOLOGIES LTD. Ticker: CHKP Security ID: M22465104 Meeting Date: SEP 4, 2008 Meeting Type: Annual Record Date: JUL 28, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 ELECTION OF DIRECTORS: GIL SHWED, For Did Not Vote Management MARIUS NACHT, JERRY UNGERMAN, DAN PROPPER, DAVID RUBNER, TAL SHAVIT NOTE: DIRECTORS ARE ELECTED AS A GROUP, NOT INDIVIDUALLY 2 REELECTION OF OUTSIDE DIRECTOR: IRWIN For Did Not Vote Management FEDERMAN 3 REELECTION OF OUTSIDE DIRECTOR: RAY For Did Not Vote Management ROTHROCK 4 TO RATIFY THE APPOINTMENT AND For Did Not Vote Management COMPENSATION OF CHECK POINT S INDEPENDENT PUBLIC ACCOUNTANTS. 5 TO APPROVE COMPENSATION TO CHECK POINT For Did Not Vote Management S CHIEF EXECUTIVE OFFICER WHO IS ALSO THE CHAIRMAN OF THE BOARD OF DIRECTORS. 6 I AM A CONTROLLING SHAREHOLDER OF THE None Did Not Vote Management COMPANY. MARK FOR YES OR AGAINST NO. 7 I HAVE A PERSONAL INTEREST IN ITEM 5. None Did Not Vote Management MARK FOR YES OR AGAINST NO. CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 27, 2009 Meeting Type: Annual Record Date: APR 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director S. H. Armacost For For Management 1.2 Elect Director L. F. Deily For For Management 1.3 Elect Director R. E. Denham For For Management 1.4 Elect Director R. J. Eaton For For Management 1.5 Elect Director E. Hernandez For For Management 1.6 Elect Director F. G. Jenifer For For Management 1.7 Elect Director S. Nunn For For Management 1.8 Elect Director D. J. O'Reilly For For Management 1.9 Elect Director D. B. Rice For For Management 1.10 Elect Director K. W. Sharer For For Management 1.11 Elect Director C. R. Shoemate For For Management 1.12 Elect Director R. D. Sugar For For Management 1.13 Elect Director C. Ware For For Management 1.14 Elect Director J. S. Watson For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Amend Omnibus Stock Plan For For Management 5 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 6 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 7 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations 8 Adopt Guidelines for Country Selection Against Against Shareholder 9 Adopt Human Rights Policy Against Against Shareholder 10 Report on Market Specific Environmental Against Against Shareholder Laws CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: NOV 13, 2008 Meeting Type: Annual Record Date: SEP 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Carol A. Bartz For For Management 2 Elect Director M. Michele Burns For For Management 3 Elect Director Michael D. Capellas For For Management 4 Elect Director Larry R. Carter For For Management 5 Elect Director John T. Chambers For For Management 6 Elect Director Brian L. Halla For For Management 7 Elect Director John L. Hennessy For For Management 8 Elect Director Richard M. Kovacevich For For Management 9 Elect Director Roderick C. McGeary For For Management 10 Elect Director Michael K. Powell For For Management 11 Elect Director Steven M. West For For Management 12 Elect Director Jerry Yang For For Management 13 Ratify Auditors For For Management 14 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights 15 Report on Internet Fragmentation Against Against Shareholder COLGATE-PALMOLIVE CO. Ticker: CL Security ID: 194162103 Meeting Date: MAY 8, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John T. Cahill For For Management 1.2 Elect Director Jill K. Conway For For Management 1.3 Elect Director Ian Cook For For Management 1.4 Elect Director Ellen M. Hancock For For Management 1.5 Elect Director David W. Johnson For For Management 1.6 Elect Director Richard J. Kogan For For Management 1.7 Elect Director Delano E. Lewis For For Management 1.8 Elect Director J. Pedro Reinhard For For Management 1.9 Elect Director Stephen I. Sadove For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation COVIDIEN LTD. Ticker: COV Security ID: G2552X108 Meeting Date: MAR 18, 2009 Meeting Type: Annual Record Date: JAN 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Craig Arnold as Director For For Management 1b Elect Robert H. Brust as Director For For Management 1c Elect John M. Connors, Jr. as Director For For Management 1d Elect Christopher J. Coughlin as For For Management Director 1e Elect Timothy M. Donahue as Director For For Management 1f Elect Kathy J. Herbert as Director For For Management 1g Elect Randall J. Hogan, III as For For Management Director 1h Elect Richard J. Meelia as Director For For Management 1i Elect Dennis H. Reilley as Director For For Management 1j Elect Tadataka Yamada as Director For For Management 1k Elect Joseph A. Zaccagnino as Director For For Management 2 Approve Amended and Restated 2007 Stock For For Management and Incentive Plan 3 Approve Auditors and Authorize Board to For For Management Fix Their Remuneration COVIDIEN LTD. Ticker: COV Security ID: G2552X108 Meeting Date: MAY 28, 2009 Meeting Type: Court Record Date: APR 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reincorporation from Bermuda to For For Management Ireland through Scheme of Arrangement 2 Approve the Creation of Distributable For For Management Reserves of Covidien plc 3 Adjourn Meeting For For Management CUMMINS , INC. Ticker: CMI Security ID: 231021106 Meeting Date: MAY 12, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert J. Bernhard For For Management 2 Elect Director Robert J. Darnall For For Management 3 Elect Director Robert K. Herdman For For Management 4 Elect Director Alexis M. Herman For For Management 5 Elect Director N. Thomas Linebarger For For Management 6 Elect Director William I. Miller For For Management 7 Elect Director Georgia R. Nelson For For Management 8 Elect Director Theodore M. Solso For For Management 9 Elect Director Carl Ware For For Management 10 Ratify Auditors For For Management 11 Amend Omnibus Stock Plan For For Management 12 Approve Executive Incentive Bonus Plan For For Management 13 Adopt and Implement ILO-based Human Against Against Shareholder Rights Policy CVS CAREMARK CORP Ticker: CVS Security ID: 126650100 Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 12, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edwin M. Banks For For Management 1.2 Elect Director C. David Brown II For For Management 1.3 Elect Director David W. Dorman For For Management 1.4 Elect Director Kristen E. Gibney For For Management Williams 1.5 Elect Director Marian L. Heard For For Management 1.6 Elect Director William H. Joyce For For Management 1.7 Elect Director Jean-Pierre Million For For Management 1.8 Elect Director Terrence Murray For For Management 1.9 Elect Director C.A. Lance Piccolo For For Management 1.10 Elect Director Sheli Z. Rosenberg For For Management 1.11 Elect Director Thomas M. Ryan For For Management 1.12 Elect Director Richard J. Swift For For Management 2 Ratify Auditors For For Management 3 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 4 Require Independent Board Chairman Against Against Shareholder 5 Report on Political Contributions Against Against Shareholder 6 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation DANAHER CORP. Ticker: DHR Security ID: 235851102 Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mortimer M. Caplin For For Management 1.2 Elect Director Donald J. Ehrlich For For Management 1.3 Elect Director Walter G. Lohr, Jr. For For Management 1.4 Elect Director Linda P. Hefner For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Adopt Employment Contract Against Against Shareholder 5 Stock Retention/Holding Period Against Against Shareholder 6 Report on Mercury Product Policies Against Against Shareholder DARDEN RESTAURANTS, INC. Ticker: DRI Security ID: 237194105 Meeting Date: SEP 12, 2008 Meeting Type: Annual Record Date: JUL 21, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Leonard L. Berry For For Management 1.2 Elect Director Odie C. Donald For For Management 1.3 Elect Director David H. Hughes For For Management 1.4 Elect Director Charles A Ledsinger, Jr. For For Management 1.5 Elect Director William M. Lewis, Jr. For For Management 1.6 Elect Director Connie Mack, III For For Management 1.7 Elect Director Andrew H. (Drew) Madsen For For Management 1.8 Elect Director Clarence Otis, Jr. For For Management 1.9 Elect Director Michael D. Rose For For Management 1.10 Elect Director Maria A. Sastre For For Management 1.11 Elect Director Jack A. Smith For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management DIAMOND OFFSHORE DRILLING, INC. Ticker: DO Security ID: 25271C102 Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James S. Tisch For For Management 1.2 Elect Director Lawrence R. Dickerson For For Management 1.3 Elect Director John R. Bolton For For Management 1.4 Elect Director Charles L. Fabrikant For For Management 1.5 Elect Director Paul G. Gaffney II For For Management 1.6 Elect Director Edward Grebow For For Management 1.7 Elect Director Herbert C. Hofmann For For Management 1.8 Elect Director Arthur L. Rebell For For Management 1.9 Elect Director Raymond S. Troubh For For Management 2 Ratify Auditors For For Management DOVER CORPORATION Ticker: DOV Security ID: 260003108 Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: MAR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director D. H. Benson For For Management 1.2 Elect Director R. W. Cremin For For Management 1.3 Elect Director T. J. Derosa For For Management 1.4 Elect Director J-P. M. Ergas For For Management 1.5 Elect Director P. T. Francis For For Management 1.6 Elect Directors K. C. Graham For For Management 1.7 Elect Director J. L. Koley For For Management 1.8 Elect Director R. A. Livingston For For Management 1.9 Elect Director R. K. Lochridge For For Management 1.10 Elect Director B. G. Rethore For For Management 1.11 Elect Director M. B. Stubbs For For Management 1.12 Elect Director M. A. Winston For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Report on Climate Change Against Against Shareholder 5 Ratify Auditors For For Management EATON CORPORATION Ticker: ETN Security ID: 278058102 Meeting Date: APR 22, 2009 Meeting Type: Annual Record Date: FEB 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alexander M. Cutler For For Management 1.2 Elect Director Arthur E. Johnson For For Management 1.3 Elect Director Deborah L. McCoy For For Management 1.4 Elect Director Gary L. Tooker For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management EMERSON ELECTRIC CO. Ticker: EMR Security ID: 291011104 Meeting Date: FEB 3, 2009 Meeting Type: Annual Record Date: NOV 25, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A.A. Busch III For For Management 1.2 Elect Director A.F. Golden For For Management 1.3 Elect Director H. Green For For Management 1.4 Elect Director W.R. Johnson For For Management 1.5 Elect Director J.B. Menzer For For Management 1.6 Elect Director V.R. Loucks, Jr. For For Management 2 Ratify Auditors For For Management ESTEE LAUDER COMPANIES INC., THE Ticker: EL Security ID: 518439104 Meeting Date: NOV 7, 2008 Meeting Type: Annual Record Date: SEP 16, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charlene Barshefsky For For Management 1.2 Elect Director Leonard A. Lauder For For Management 1.3 Elect Director Ronald S. Lauder For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management FAMILY DOLLAR STORES, INC. Ticker: FDO Security ID: 307000109 Meeting Date: JAN 15, 2009 Meeting Type: Annual Record Date: NOV 28, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark R. Bernstein For For Management 1.2 Elect Director Pamela L. Davies For For Management 1.3 Elect Director Sharon Allred Decker For For Management 1.4 Elect Director Edward C. Dolby For For Management 1.5 Elect Director Glenn A. Eisenberg For For Management 1.6 Elect Director Howard R. Levine For For Management 1.7 Elect Director George R. Mahoney, Jr. For For Management 1.8 Elect Director James G. Martin For For Management 1.9 Elect Director Harvey Morgan For For Management 1.10 Elect Director Dale C. Pond For For Management 2 Ratify Auditors For For Management FREEPORT-MCMORAN COPPER & GOLD INC. Ticker: FCX Security ID: 35671D857 Meeting Date: JUN 11, 2009 Meeting Type: Annual Record Date: APR 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard C. Adkerson For For Management 1.2 Elect Director Robert J. Allison, Jr. For Withhold Management 1.3 Elect Director Robert A. Day For For Management 1.4 Elect Director Gerald J. Ford For For Management 1.5 Elect Director H. Devon Graham, Jr. For Withhold Management 1.6 Elect Director J. Bennett Johnston For For Management 1.7 Elect Director Charles C. Krulak For Withhold Management 1.8 Elect Director Bobby Lee Lackey For Withhold Management 1.9 Elect Director Jon C. Madonna For For Management 1.10 Elect Director Dustan E. McCoy For For Management 1.11 Elect Director Gabrielle K. McDonald For For Management 1.12 Elect Director James R. Moffett For For Management 1.13 Elect Director B.M. Rankin, Jr. For For Management 1.14 Elect Director J. Stapleton Roy For For Management 1.15 Elect Director Stephen H. Siegele For For Management 1.16 Elect Director J. Taylor Wharton For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Request Director Nominee Environmental Against Against Shareholder Qualifications GENZYME CORP. Ticker: GENZ Security ID: 372917104 Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Douglas A. Berthiaume For For Management 2 Elect Director Gail K. Boudreaux For For Management 3 Elect Director Robert J. Carpenter For For Management 4 Elect Director Charles L. Cooney For For Management 5 Elect Director Victor J. Dzau For For Management 6 Elect Director Connie Mack III For For Management 7 Elect Director Richard F. Syron For For Management 8 Elect Director Henri A. Termeer For For Management 9 Amend Omnibus Stock Plan For Against Management 10 Approve Qualified Employee Stock For For Management Purchase Plan 11 Ratify Auditors For For Management GILEAD SCIENCES, INC. Ticker: GILD Security ID: 375558103 Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul Berg For For Management 1.2 Elect Director John F. Cogan For For Management 1.3 Elect Director Etienne F. Davignon For For Management 1.4 Elect Director James M. Denny For For Management 1.5 Elect Director Carla A. Hills For For Management 1.6 Elect Director John W. Madigan For For Management 1.7 Elect Director John C. Martin For For Management 1.8 Elect Director Gordon E. Moore For For Management 1.9 Elect Director Nicholas G. Moore For For Management 1.10 Elect Director Richard J. Whitley For For Management 1.11 Elect Director Gayle E. Wilson For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management GOODRICH CORPORATION Ticker: GR Security ID: 382388106 Meeting Date: APR 21, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Diane C. Creel For For Management 1.2 Elect Director George A. Davidson, Jr. For For Management 1.3 Elect Director Harris E. DeLoach, Jr. For For Management 1.4 Elect Director James W. Griffith For For Management 1.5 Elect Director William R. Holland For For Management 1.6 Elect Director John P. Jumper For For Management 1.7 Elect Director Marshall O. Larsen For For Management 1.8 Elect Director Lloyd W. Newton For For Management 1.9 Elect Director Douglas E. Olesen For For Management 1.10 Elect Director Alfred M. Rankin, Jr. For For Management 1.11 Elect Director A. Thomas Young For For Management 2 Ratify Auditors For For Management 3 Require a Majority Vote for the Against For Shareholder Election of Directors GOOGLE INC Ticker: GOOG Security ID: 38259P508 Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: MAR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Eric Schmidt For Withhold Management 1.2 Elect Director Sergey Brin For Withhold Management 1.3 Elect Director Larry Page For Withhold Management 1.4 Elect Director L. John Doerr For Withhold Management 1.5 Elect Director John L. Hennessy For Withhold Management 1.6 Elect Director Arthur D. Levinson For Withhold Management 1.7 Elect Director Ann Mather For Withhold Management 1.8 Elect Director Paul S. Otellini For Withhold Management 1.9 Elect Director K. Ram Shriram For Withhold Management 1.10 Elect Director Shirley M. Tilghman For Withhold Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Report on Political Contributions For Against Shareholder 5 Adopt Policies to Protect Freedom of Against Against Shareholder Access to the Internet 6 Adopt Principles for Health Care Reform Against Against Shareholder HESS CORPORATION Ticker: HES Security ID: 42809H107 Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J.B. Hess For For Management 1.2 Elect Director S.W. Bodman For For Management 1.3 Elect Director R. Lavizzo-Mourey For For Management 1.4 Elect Director C.G. Matthews For For Management 1.5 Elect Director E.H. von Metzsch For For Management 2 Ratify Auditors For For Management HEWLETT-PACKARD COMPANY Ticker: HPQ Security ID: 428236103 Meeting Date: MAR 18, 2009 Meeting Type: Annual Record Date: JAN 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lawrence T. Babbio, Jr. For For Management 2 Elect Director Sari M. Baldauf For For Management 3 Elect Director Rajiv L. Gupta For For Management 4 Elect Director John H. Hammergren For For Management 5 Elect Director Mark V. Hurd For For Management 6 Elect Director Joel Z. Hyatt For For Management 7 Elect Director John R. Joyce For For Management 8 Elect Director Robert L. Ryan For For Management 9 Elect Director Lucille S. Salhany For For Management 10 Elect Director G. Kennedy Thompson For For Management 11 Ratify Auditors For For Management HOME DEPOT, INC. Ticker: HD Security ID: 437076102 Meeting Date: MAY 28, 2009 Meeting Type: Annual Record Date: MAR 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director F. Duane Ackerman For For Management 2 Elect Director David H. Batchelder For For Management 3 Elect Director Francis S. Blake For For Management 4 Elect Director Ari Bousbib For For Management 5 Elect Director Gregory D. Brenneman For For Management 6 Elect Director Albert P. Carey For For Management 7 Elect Director Armando Codina For For Management 8 Elect Director Bonnie G. Hill For For Management 9 Elect Director Karen L. Katen For For Management 10 Ratify Auditors For For Management 11 Approve Right to Call Special Meetings For For Management 12 Provide for Cumulative Voting Against Against Shareholder 13 Call Special Meetings Against Against Shareholder 14 Prepare Employment Diversity Report Against Against Shareholder 15 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 16 Assess Energy Use and Establish Against Against Shareholder Reduction Targets HONEYWELL INTERNATIONAL, INC. Ticker: HON Security ID: 438516106 Meeting Date: APR 27, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gordon M. Bethune For Against Management 1.2 Elect Director Jaime Chico Pardo For For Management 1.3 Elect Director David M. Cote For For Management 1.4 Elect Director D. Scott Davis For For Management 1.5 Elect Director Linnet F. Deily For For Management 1.6 Elect Director Clive R. Hollick For Against Management 1.7 Elect Director George Paz For For Management 1.8 Elect Director Bradley T. Sheares For Against Management 1.9 Elect Director John R. Stafford For Against Management 1.10 Elect Director Michael W. Wright For For Management 2 Ratify Auditors For For Management 3 Provide for Cumulative Voting Against Against Shareholder 4 Adopt Principles for Health Care Reform Against Against Shareholder 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 6 Adopt Anti Gross-up Policy Against For Shareholder 7 Amend Bylaws Call Special Meetings Against Against Shareholder ILLINOIS TOOL WORKS INC. Ticker: ITW Security ID: 452308109 Meeting Date: MAY 8, 2009 Meeting Type: Annual Record Date: MAR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William F. Aldinger For For Management 1.2 Elect Director Marvin D. Brailsford For For Management 1.3 Elect Director Susan Crown For For Management 1.4 Elect Director Don H. Davis, Jr. For For Management 1.5 Elect Director Robert C. McCormack For For Management 1.6 Elect Director Robert S. Morrison For For Management 1.7 Elect Director James A. Skinner For For Management 1.8 Elect Director Harold B. Smith For For Management 1.9 Elect Director David B. Speer For For Management 1.10 Elect Director Pamela B. Strobel For For Management 2 Ratify Auditors For For Management 3 Submit SERP to Shareholder Vote Against For Shareholder INTERNATIONAL BUSINESS MACHINES CORP. Ticker: IBM Security ID: 459200101 Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. J. P. Belda For For Management 1.2 Elect Director C. Black For For Management 1.3 Elect Director W. R. Brody For For Management 1.4 Elect Director K. I. Chenault For For Management 1.5 Elect Director M. L. Eskew For For Management 1.6 Elect Director S. A. Jackson For Against Management 1.7 Elect Director T. Nishimuro For For Management 1.8 Elect Director J. W. Owens For For Management 1.9 Elect Director S. J. Palmisano For For Management 1.10 Elect Director J. E. Spero For For Management 1.11 Elect Director S. Taurel For For Management 1.12 Elect Director L. H. Zambrano For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Provide for Cumulative Voting Against Against Shareholder 5 Review Executive Compensation Against For Shareholder 6 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation INVITROGEN CORP. Ticker: IVGN Security ID: 46185R100 Meeting Date: OCT 28, 2008 Meeting Type: Special Record Date: SEP 5, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Increase Authorized Common Stock For For Management 3 Adjourn Meeting For For Management JOHNSON CONTROLS, INC. Ticker: JCI Security ID: 478366107 Meeting Date: JAN 21, 2009 Meeting Type: Annual Record Date: NOV 20, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dennis W. Archer For For Management 1.2 Elect Director Richard Goodman For For Management 1.3 Elect Director Southwood J. Morcott For For Management 2 Ratify Auditors For For Management 3 Adopt Policy to Obtain Shareholder Against Against Shareholder Approval of Survivor Benefits JUNIPER NETWORKS, INC. Ticker: JNPR Security ID: 48203R104 Meeting Date: MAY 28, 2009 Meeting Type: Annual Record Date: MAR 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott Kriens For For Management 1.2 Elect Director Stratton Sclavos For For Management 1.3 Elect Director William R. Stensrud For Withhold Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management KOHL'S CORP. Ticker: KSS Security ID: 500255104 Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Peter Boneparth For For Management 2 Elect Director Steven A. Burd For For Management 3 Elect Director John F. Herma For For Management 4 Elect Director Dale E. Jones For For Management 5 Elect Director William S. Kellogg For For Management 6 Elect Director Kevin Mansell For For Management 7 Elect Director R. Lawrence Montgomery For For Management 8 Elect Director Frank V. Sica For For Management 9 Elect Director Peter M. Sommerhauser For For Management 10 Elect Director Stephanie A. Streeter For For Management 11 Elect Director Stephen E. Watson For For Management 12 Ratify Auditors For For Management 13 Require a Majority Vote for the Against For Shareholder Election of Directors KRAFT FOODS INC Ticker: KFT Security ID: 50075N104 Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 12, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ajay Banga For For Management 1.2 Elect Director Myra M. Hart For For Management 1.3 Elect Director Lois D. Juliber For For Management 1.4 Elect Director Mark D. Ketchum For For Management 1.5 Elect Director Richard A. Lerner For For Management 1.6 Elect Director John C. Pope For For Management 1.7 Elect Director Fredric G. Reynolds For For Management 1.8 Elect Director Irene B. Rosenfeld For For Management 1.9 Elect Director Deborah C. Wright For For Management 1.10 Elect Director Frank G. Zarb For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings LIFE TECHNOLOGIES CORP Ticker: LIFE Security ID: 53217V109 Meeting Date: APR 30, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald W. Grimm For For Management 1.2 Elect Director Gregory T. Lucier For For Management 1.3 Elect Director Per A. Peterson, Ph. D. For For Management 1.4 Elect Director William S. Shanahan For For Management 1.5 Elect Director Arnold J. Levine, Ph. D. For For Management 2 Ratify Auditors For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Approve Omnibus Stock Plan For For Management LOCKHEED MARTIN CORP. Ticker: LMT Security ID: 539830109 Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director E. C. "Pete" Aldrige, For Against Management Jr. 1.2 Elect Director Nolan D. Archibald For Against Management 1.3 Elect Director David B. Burritt For For Management 1.4 Elect Director James O. Ellis, Jr. For For Management 1.5 Elect Director Gwendolyn S. King For For Management 1.6 Elect Director James M. Loy For For Management 1.7 Elect Director Douglas H. McCorkindale For Against Management 1.8 Elect Director Joseph W. Ralston For For Management 1.9 Elect Director Frank Savage For For Management 1.10 Elect Director James Schneider For Against Management 1.11 Elect Director Anne Stevens For Against Management 1.12 Elect Director Robert J. Stevens For For Management 1.13 Elect Director James R. Ukropina For For Management 2 Ratify Auditors For For Management 3 Reduce Supermajority Vote Requirement For For Management 4 Report on Space-based Weapons Program Against Against Shareholder 5 Adopt a Policy in which the Company Against Against Shareholder will not Make or Promise to Make Any Death Benefit Payments to Senior Executives 6 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation LOGITECH INTERNATIONAL SA Ticker: LOGI Security ID: H50430232 Meeting Date: SEP 10, 2008 Meeting Type: Annual Record Date: JUL 23, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 APPROVAL OF THE ANNUAL REPORT, THE For For Management COMPENSATION REPORT, THE CONSOLIDATED FINANCIAL STATEMENTS AND THE STATUTORY FINANCIAL STATEMENTS OF LOGITECH INTERNATIONAL S.A. FOR FISCAL YEAR 2008 2 APPROPRIATION OF RETAINED EARNINGS For For Management WITHOUT PAYMENT OF A DIVIDEND FOR FISCAL YEAR 2008 3 DECREASE OF CONDITIONAL CAPITAL FOR For For Management EMPLOYEE EQUITY INCENTIVE PLANS 4 INCREASE OF SHARES AVAILABLE FOR For For Management ISSUANCE UNDER EMPLOYEE SHARE PURCHASE PLANS 5 AUTHORIZATION OF CONDITIONAL CAPITAL For For Management FOR FUTURE CONVERTIBLE BOND ISSUANCE 6 APPROVAL OF LOGITECH MANAGEMENT For Against Management PERFORMANCE BONUS PLAN 7 RELEASE OF THE BOARD OF DIRECTORS FOR For For Management LIABILITY FOR ACTIVITIES DURING FISCAL YEAR 2008 8 ELECTION OF DIRECTOR: GERALD QUINDLEN For For Management 9 ELECTION OF DIRECTOR: RICHARD LAUBE For For Management 10 RE-ELECTION OF DIRECTOR: MATTHEW For For Management BOUSQUETTE 11 RE-ELECTION OF PRICEWATERHOUSECOOPERS For For Management SA AS AUDITORS LORILLARD, INC. Ticker: LO Security ID: 544147101 Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: MAR 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert C. Almon For Withhold Management 1.2 Elect Director Kit D. Dietz For Withhold Management 1.3 Elect Director Nigel Travis For Withhold Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management MACY'S INC Ticker: M Security ID: 55616P104 Meeting Date: MAY 15, 2009 Meeting Type: Annual Record Date: MAR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen F. Bollenbach For For Management 1.2 Elect Director Deirdre P. Connelly For For Management 1.3 Elect Director Meyer Feldberg For For Management 1.4 Elect Director Sara Levinson For For Management 1.5 Elect Director Terry J. Lundgren For For Management 1.6 Elect Director Joseph Neubauer For For Management 1.7 Elect Director Joseph A. Pichler For For Management 1.8 Elect Director Joyce M. Roche For For Management 1.9 Elect Director Karl M. von der Heyden For For Management 1.10 Elect Director Craig E. Weatherup For For Management 1.11 Elect Director Marna C. Whittington For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Reduce Supermajority Vote Requirement Against For Shareholder 5 Stock Retention/Holding Period Against Against Shareholder MCAFEE, INC. Ticker: MFE Security ID: 579064106 Meeting Date: JUL 28, 2008 Meeting Type: Annual Record Date: JUN 18, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mr. Thomas E. Darcy For For Management 1.2 Elect Director Mr. Denis J. O'Leary For For Management 1.3 Elect Director Mr. Robert W. Pangia For Withhold Management 1.4 Elect Director Mr. Carl Bass For For Management 1.5 Elect Director Mr. Jeffrey A. Miller For For Management 1.6 Elect Director Mr. Anthony Zingale For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management MEDCO HEALTH SOLUTIONS, INC. Ticker: MHS Security ID: 58405U102 Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: MAR 26, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Charles M. Lillis, Ph.D. For For Management 2 Elect Director William L. Roper, M.D. For For Management 3 Elect Director David D. Stevens For For Management 4 Ratify Auditors For For Management 5 Approve Executive Incentive Bonus Plan For For Management MERCK & CO., INC. Ticker: MRK Security ID: 589331107 Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Leslie A. Brun For For Management 2 Elect Director Thomas R. Cech For For Management 3 Elect Director Richard T. Clark For For Management 4 Elect Director Thomas H. Glocer For For Management 5 Elect Director Steven F. Goldstone For For Management 6 Elect Director William B. Harrison, Jr. For For Management 7 Elect Director Harry R. Jacobson For For Management 8 Elect Director William N. Kelley For For Management 9 Elect Director Rochelle B. Lazarus For For Management 10 Elect Director Carlos E. Represas For For Management 11 Elect Director Thomas E. Shenk For For Management 12 Elect Director Anne M. Tatlock For For Management 13 Elect Director Samuel O. Thier For For Management 14 Elect Director Wendell P. Weeks For For Management 15 Elect Director Peter C. Wendell For For Management 16 Ratify Auditors For For Management 17 Fix Number of Directors For For Management 18 Amend Bylaws Call Special Meetings Against For Shareholder 19 Require Independent Lead Director Against Against Shareholder 20 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation METROPCS COMMUNICATIONS, INC. Ticker: PCS Security ID: 591708102 Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: APR 8, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director W. Michael Barnes For For Management 1.2 Elect Director Jack F. Callahan, Jr. For For Management 2 Ratify Auditors For For Management MICROCHIP TECHNOLOGY INCORPORATED Ticker: MCHP Security ID: 595017104 Meeting Date: AUG 15, 2008 Meeting Type: Annual Record Date: JUN 19, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steve Sanghi For For Management 1.2 Elect Director Albert J. Hugo-Martinez For For Management 1.3 Elect Director L.B. Day For For Management 1.4 Elect Director Matthew W. Chapman For For Management 1.5 Elect Director Wade F. Meyercord For For Management 2 Ratify Auditors For For Management MICROSOFT CORP. Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 19, 2008 Meeting Type: Annual Record Date: SEP 5, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven A. Ballmer For For Management 2 Elect Director James I. Cash, Jr. For For Management 3 Elect Director Dina Dublon For For Management 4 Elect Director William H. Gates, III For For Management 5 Elect Director Raymond V. Gilmartin For For Management 6 Elect Director Reed Hastings For For Management 7 Elect Director David F. Marquardt For For Management 8 Elect Director Charles H. Noski For For Management 9 Elect Director Helmut Panke For For Management 10 Approve Executive Incentive Bonus Plan For For Management 11 Amend Non-Employee Director Omnibus For Against Management Stock Plan 12 Ratify Auditors For For Management 13 Adopt Policies to Protect Freedom of Against Against Shareholder Access to the Internet 14 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights 15 Report on Charitable Contributions Against Against Shareholder MONSANTO CO. Ticker: MON Security ID: 61166W101 Meeting Date: JAN 14, 2009 Meeting Type: Annual Record Date: NOV 17, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Janice L. Fields For For Management 2 Elect Director Hugh Grant For For Management 3 Elect Director C. Steven McMillan For For Management 4 Elect Director Robert J. Stevens For For Management 5 Ratify Auditors For For Management MOODY'S CORPORATION Ticker: MCO Security ID: 615369105 Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ewald Kist For For Management 1.2 Elect Director Henry A. McKinnell, Jr. For For Management 1.3 Elect Director John K. Wulff For For Management 2 Ratify Auditors For For Management 3 Require Independent Board Chairman Against Against Shareholder 4 Stock Retention/Holding Period Against Against Shareholder MOTOROLA, INC. Ticker: MOT Security ID: 620076109 Meeting Date: MAY 4, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director G. Brown For For Management 1.2 Elect Director D. Dorman For For Management 1.3 Elect Director W. Hambrecht For Against Management 1.4 Elect Director S. Jha For For Management 1.5 Elect Director J. Lewent For Against Management 1.6 Elect Director K. Meister For For Management 1.7 Elect Director T. Meredith For For Management 1.8 Elect Director S. Scott III For Against Management 1.9 Elect Director R. Sommer For For Management 1.10 Elect Director J. Stengel For Against Management 1.11 Elect Director A. Vinciquerra For For Management 1.12 Elect Director D. Warner III For For Management 1.13 Elect Director J. White For For Management 2 Adjust Par Value of Common Stock For For Management 3 Approve Repricing of Options For For Management 4 Amend Qualified Employee Stock Purchase For For Management Plan 5 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 6 Ratify Auditors For For Management 7 Provide for Cumulative Voting Against Against Shareholder 8 Amend Bylaws Call Special Meetings Against For Shareholder 9 Amend Human Rights Policies Against Against Shareholder NATIONAL OILWELL VARCO, INC. Ticker: NOV Security ID: 637071101 Meeting Date: MAY 13, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Merrill A. Miller, Jr. For For Management 1.2 Elect Director Greg L. Armstrong For For Management 1.3 Elect Director David D. Harrison For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management NOBLE CORPORATION Ticker: NE Security ID: G65422100 Meeting Date: MAR 17, 2009 Meeting Type: Special Record Date: FEB 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Change Country of Incorporation to For For Management Switzerland Through a Scheme of Arrangement 2 Adjourn Meeting For For Management NOBLE ENERGY, INC. Ticker: NBL Security ID: 655044105 Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: MAR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey L. Berenson For For Management 1.2 Elect Director Michael A. Cawley For For Management 1.3 Elect Director Edward F. Cox For For Management 1.4 Elect Director Charles D. Davidson For For Management 1.5 Elect Director Thomas J. Edelman For For Management 1.6 Elect Director Eric P. Grubman For For Management 1.7 Elect Director Kirby L. Hedrick For For Management 1.8 Elect Director Scott D. Urban For For Management 1.9 Elect Director William T. Van Kleef For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management NOKIA CORP. Ticker: NOK Security ID: 654902204 Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: FEB 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Calling the Meeting to Order None None Management 3 Designate Inspector or Shareholder None None Management Representative(s) of Minutes of Meeting 4 Acknowledge Proper Convening of Meeting None None Management 5 Prepare and Approve List of None None Management Shareholders 6 Receive Financial Statements and None None Management Statutory Reports; Receive CEO's Review 7 Accept Financial Statements and For For Management Statutory Reports 8 Approve Allocation of Income and For For Management Dividends of EUR 0.40 Per Share 9 Approve Discharge of Board and For For Management President 10 Approve Remuneration of Directors in For For Management the Amount of EUR 440,000 for Chairman, EUR 150,000 for Vice Chairman, and EUR 130,000 for Other Directors; Approve Remuneration for Committee Work 11 Fix Number of Directors at 11 For For Management 12.1 Reelect Georg Ehrnrooth as Director For For Management 12.2 Reelect Lalita D. Gupte as Director For For Management 12.3 Reelect Bengt Holmstrom as Director For For Management 12.4 Reelect Henning Kagermann as Director For For Management 12.5 Reelect Olli-Pekka Kallasvuo as For For Management Director 12.6 Reelect Per Karlsson as Director For For Management 12.7 Reelect Jorma Ollila as Director For For Management 12.8 Reelect Marjorie Scardino as Director For For Management 12.9 Reelect Risto Siilasmaa as Director For For Management 12.10 Reelect Keijo Suila as Directors as For For Management Director 12.11 Elect Isabel Marey-Semper as New For For Management Director 13 Approve Remuneration of Auditors For For Management 14 Ratify PricewaterhouseCoopers Oy as For For Management Auditors 15 Authorize Repurchase of up to 360 For For Management Million Nokia Shares 16 Close Meeting None None Management 17 MARK THE FOR BOX IF YOU WISH TO None Against Management INSTRUCT THE DEPOSITARY TO GIVE A PROXY TO LEENA SIIRALA OR ESA NIINIMAKI, BOTH LEGALCOUNSELS OF NOKIA CORPORATION, TO VOTE, IN THEIR DISCRETION, ONYOUR BEHALF ONLY UPON ITEM 17. NORFOLK SOUTHERN CORP. Ticker: NSC Security ID: 655844108 Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel A. Carp For For Management 1.2 Elect Director Steven F. Leer For For Management 1.3 Elect Director Michael D. Lockhart For For Management 1.4 Elect Director Charles W. Moorman For For Management 2 Ratify Auditors For For Management 3 Report on Political Contributions Against Against Shareholder NORTHERN TRUST CORP. Ticker: NTRS Security ID: 665859104 Meeting Date: APR 21, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Linda Walker Bynoe For For Management 1.2 Elect Director Nicholas D. Chabraja For Withhold Management 1.3 Elect Director Susan Crown For Withhold Management 1.4 Elect Director Dipak C. Jain For For Management 1.5 Elect Director Arthur L. Kelly For For Management 1.6 Elect Director Robert C. McCormack For For Management 1.7 Elect Director Edward J. Mooney For Withhold Management 1.8 Elect Director William A. Osborn For For Management 1.9 Elect Director John W. Rowe For For Management 1.10 Elect Director Harold B. Smith For For Management 1.11 Elect Director William D. Smithburg For Withhold Management 1.12 Elect Director Enrique J. Sosa For For Management 1.13 Elect Director Charles A. Tribbett III For Withhold Management 1.14 Elect Director Frederick H. Waddell For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation O'REILLY AUTOMOTIVE, INC. Ticker: ORLY Security ID: 686091109 Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles H. O'Reilly, Jr For For Management 1.2 Elect Director John Murphy For For Management 1.3 Elect Director Ronald Rashkow For For Management 2 Ratify Auditors For For Management 3 Approve Nonqualified Employee Stock For For Management Purchase Plan 4 Approve Omnibus Stock Plan For Against Management OCCIDENTAL PETROLEUM CORP. Ticker: OXY Security ID: 674599105 Meeting Date: MAY 1, 2009 Meeting Type: Annual Record Date: MAR 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Spencer Abraham For Against Management 1.2 Elect Director Ronald W. Burkle For Against Management 1.3 Elect Director John S. Chalsty For Against Management 1.4 Elect Director Edward P. Djerejian For Against Management 1.5 Elect Director John E. Feick For Against Management 1.6 Elect Director Ray R. Irani For Against Management 1.7 Elect Director Irvin W. Maloney For Against Management 1.8 Elect Director Avedick B. Poladian For Against Management 1.9 Elect Director Rodolfo Segovia For Against Management 1.10 Elect Director Aziz D. Syriani For Against Management 1.11 Elect Director Rosemary Tomich For Against Management 1.12 Elect Director Walter L. Weisman For Against Management 2 Ratify Auditors For For Management 3 Provide Right to Call Special Meeting For Against Management 4 Report on Host Country Social and Against Against Shareholder Environmental Laws OMNICOM GROUP INC. Ticker: OMC Security ID: 681919106 Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John D. Wren For For Management 1.2 Elect Director Bruce Crawford For For Management 1.3 Elect Director Alan R. Batkin For Withhold Management 1.4 Elect Director Robert Charles Clark For For Management 1.5 Elect Director Leonard S. Coleman, Jr. For Withhold Management 1.6 Elect Director Errol M. Cook For For Management 1.7 Elect Director Susan S. Denison For Withhold Management 1.8 Elect Director Michael A. Henning For Withhold Management 1.9 Elect Director John R. Murphy For For Management 1.10 Elect Director John R. Purcell For For Management 1.11 Elect Director Linda Johnson Rice For Withhold Management 1.12 Elect Director Gary L. Roubos For Withhold Management 2 Ratify Auditors For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan ORACLE CORP. Ticker: ORCL Security ID: 68389X105 Meeting Date: OCT 10, 2008 Meeting Type: Annual Record Date: AUG 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey O. Henley For For Management 1.2 Elect Director Lawrence J. Ellison For For Management 1.3 Elect Director Donald L. Lucas For For Management 1.4 Elect Director Michael J. Boskin For For Management 1.5 Elect Director Jack F. Kemp For For Management 1.6 Elect Director Jeffrey S. Berg For Withhold Management 1.7 Elect Director Safra A. Catz For For Management 1.8 Elect Director Hector Garcia-Molina For Withhold Management 1.9 Elect Director H. Raymond Bingham For For Management 1.10 Elect Director Charles E. Phillips, Jr. For For Management 1.11 Elect Director Naomi O. Seligman For Withhold Management 1.12 Elect Director George H. Conrades For For Management 1.13 Elect Director Bruce R. Chizen For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation PACCAR INC. Ticker: PCAR Security ID: 693718108 Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark C. Pigott For For Management 1.2 Elect Director William G. Reed, Jr. For For Management 1.3 Elect Director Warren R. Staley For For Management 1.4 Elect Director Charles R. Williamson For For Management 2 Declassify the Board of Directors Against For Shareholder 3 Require a Majority Vote for the Against For Shareholder Election of Directors PEPSICO, INC. Ticker: PEP Security ID: 713448108 Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director S.L. Brown For For Management 2 Elect Director I.M. Cook For For Management 3 Elect Director D. Dublon For For Management 4 Elect Director V.J. Dzau For For Management 5 Elect Director R.L. Hunt For For Management 6 Elect Director A. Ibarguen For For Management 7 Elect Director A.C. Martinez For For Management 8 Elect Director I.K. Nooyi For For Management 9 Elect Director S.P. Rockefeller For For Management 10 Elect Director J.J. Schiro For For Management 11 Elect Director L.G. Trotter For For Management 12 Elect Director D.Vasella For For Management 13 Elect Director M.D. White For For Management 14 Ratify Auditors For For Management 15 Amend Executive Incentive Bonus Plan For For Management 16 Report on Recycling Against Against Shareholder 17 Report on Genetically Engineered Against Against Shareholder Products 18 Report on Charitable Contributions Against Against Shareholder 19 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation PG&E CORP. Ticker: PCG Security ID: 69331C108 Meeting Date: MAY 13, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David R. Andrews For For Management 2 Elect Director C. Lee Cox For For Management 3 Elect Director Peter A. Darbee For For Management 4 Elect Director Maryellen C. Herringer For For Management 5 Elect Director Roger H. Kimmel For For Management 6 Elect Director Richard A. Meserve For For Management 7 Elect Director Forrest E. Miller For For Management 8 Elect Director Barbara L. Rambo For For Management 9 Elect Director Barry Lawson Williams For For Management 10 Ratify Auditors For For Management 11 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 12 Reincorporate in Another State Against Against Shareholder [California to North Dakota ] PHILIP MORRIS INTERNATIONAL INC. Ticker: PM Security ID: 718172109 Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: MAR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Harold Brown For For Management 1.2 Elect Director Mathis Cabiallavetta For For Management 1.3 Elect Director Louis C. Camilleri For For Management 1.4 Elect Director J. Dudley Fishburn For For Management 1.5 Elect Director Graham Mackay For For Management 1.6 Elect Director Sergio Marchionne For For Management 1.7 Elect Director Lucio A. Noto For For Management 1.8 Elect Director Carlos Slim Helu For For Management 1.9 Elect Director Stephen M. Wolf For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management POTASH CORPORATION OF SASKATCHEWAN INC. Ticker: POT Security ID: 73755L107 Meeting Date: MAY 7, 2009 Meeting Type: Annual/Special Record Date: MAR 12, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. M. Burley For For Management 1.2 Elect Director W. J. Doyle For For Management 1.3 Elect Director J. W. Estey For For Management 1.4 Elect Director C. S. Hoffman For For Management 1.5 Elect Director D. J. Howe For For Management 1.6 Elect Director A. D. Laberge For For Management 1.7 Elect Director K. G. Martell For For Management 1.8 Elect Director J. J. McCaig For For Management 1.9 Elect Director M. Mogford For For Management 1.10 Elect Director P. J. Schoenhals For For Management 1.11 Elect Director E. R. Stromberg For For Management 1.12 Elect Director E. Viyella de Paliza For For Management 2 Approve Deloitte & Touche LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Approve 2009 Performance Option Plan For For Management 4 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation PRAXAIR, INC. Ticker: PX Security ID: 74005P104 Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen F. Angel For For Management 1.2 Elect Director Nance K. Dicciani For For Management 1.3 Elect Director Edward G. Galante For For Management 1.4 Elect Director Claire W. Gargalli For For Management 1.5 Elect Director Ira D. Hall For For Management 1.6 Elect Director Raymond W. LeBoeuf For For Management 1.7 Elect Director Larry D. McVay For For Management 1.8 Elect Director Wayne T. Smith For For Management 1.9 Elect Director H. Mitchell Watson, Jr. For For Management 1.10 Elect Director Robert L. Wood For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management QUALCOMM INC Ticker: QCOM Security ID: 747525103 Meeting Date: MAR 3, 2009 Meeting Type: Annual Record Date: JAN 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barbara T. Alexander For For Management 1.2 Elect Director Stephen M. Bennett For For Management 1.3 Elect Director Donald G. Cruickshank For For Management 1.4 Elect Director Raymond V. Dittamore For For Management 1.5 Elect Director Thomas W. Horton For For Management 1.6 Elect Director Irwin Mark Jacobs For For Management 1.7 Elect Director Paul E. Jacobs For For Management 1.8 Elect Director Robert E. Kahn For For Management 1.9 Elect Director Sherry Lansing For For Management 1.10 Elect Director Duane A. Nelles For For Management 1.11 Elect Director Marc I. Stern For For Management 1.12 Elect Director Brent Scowcroft For For Management 2 Ratify Auditors For For Management QUESTAR CORP. Ticker: STR Security ID: 748356102 Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Keith O. Rattie For For Management 1.2 Elect Director Harris H. Simmons For For Management 1.3 Elect Director M. W. Scoggins For For Management 1.4 Elect Director James A. Harmon For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors For For Management 4 Amend Director/Officer Liability and For For Management Indemnification 5 Increase Authorized Common Stock For For Management 6 Eliminate a Provision Imposing Limits For For Management on Issuance of Preferred Stock 7 Amend Executive Incentive Bonus Plan For For Management 8 Require a Majority Vote for the None For Shareholder Election of Directors 9 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation REPUBLIC SERVICES, INC. Ticker: RSG Security ID: 760759100 Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James E. O'Connor For For Management 1.2 Elect Director John W. Croghan For For Management 1.3 Elect Director James W. Crownover For For Management 1.4 Elect Director William J. Flynn For For Management 1.5 Elect Director David I. Foley For Withhold Management 1.6 Elect Director Nolan Lehmann For Withhold Management 1.7 Elect Director W. Lee Nutter For For Management 1.8 Elect Director Ramon A. Rodriguez For Withhold Management 1.9 Elect Director Allan C. Sorensen For Withhold Management 1.10 Elect Director John M. Trani For For Management 1.11 Elect Director Michael W. Wickham For Withhold Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Approve Qualified Employee Stock For For Management Purchase Plan RESEARCH IN MOTION LTD Ticker: RIM Security ID: 760975102 Meeting Date: JUL 15, 2008 Meeting Type: Annual Record Date: MAY 27, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect James Balsillie, Mike Lazaridis, For For Management James Estill, David Kerr, Roger Martin, John Richardson, Barbara Stymiest and John Wetmore as Directors 2 Approve Ernst & Young LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration ROSS STORES, INC. Ticker: ROST Security ID: 778296103 Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael Balmuth For For Management 1.2 Elect Director K. Gunnar Bjorklund For For Management 1.3 Elect Director Sharon D. Garrett For For Management 2 Ratify Auditors For For Management SCHERING-PLOUGH CORP. Ticker: SGP Security ID: 806605101 Meeting Date: MAY 18, 2009 Meeting Type: Annual Record Date: APR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas J. Colligan For For Management 1.2 Elect Director Fred Hassan For For Management 1.3 Elect Director C. Robert Kidder For For Management 1.4 Elect Director Eugene R. McGrath For For Management 1.5 Elect Director Antonio M. Perez For For Management 1.6 Elect Director Patricia F. Russo For For Management 1.7 Elect Director Jack L. Stahl For For Management 1.8 Elect Director Craig B. Thompson For For Management 1.9 Elect Director Kathryn C. Turner For For Management 1.10 Elect Director Robert F.W. van Oordt For For Management 1.11 Elect Director Arthur F. Weinbach For For Management 2 Ratify Auditors For For Management 3 Provide for Cumulative Voting Against Against Shareholder 4 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings SOUTHWESTERN ENERGY CO. Ticker: SWN Security ID: 845467109 Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lewis E. Epley, Jr. For For Management 1.2 Elect Director Robert L. Howard For Withhold Management 1.3 Elect Director Harold M. Korell For For Management 1.4 Elect Director Vello A. Kuuskraa For Withhold Management 1.5 Elect Director Kenneth R. Mourton For Withhold Management 1.6 Elect Director Charles E. Scharlau For For Management 2 Ratify Auditors For For Management ST. JUDE MEDICAL, INC. Ticker: STJ Security ID: 790849103 Meeting Date: MAY 8, 2009 Meeting Type: Annual Record Date: MAR 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John W. Brown For For Management 1.2 Elect Director Daniel J. Starks For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management STAPLES, INC. Ticker: SPLS Security ID: 855030102 Meeting Date: JUN 9, 2009 Meeting Type: Annual Record Date: APR 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Basil L. Anderson For For Management 1.2 Elect Director Arthur M. Blank For For Management 1.3 Elect Director Mary Elizabeth Burton For For Management 1.4 Elect Director Justin King For For Management 1.5 Elect Director Carol Meyrowitz For For Management 1.6 Elect Director Rowland T. Moriarty For For Management 1.7 Elect Director Robert C. Nakasone For For Management 1.8 Elect Director Ronald L. Sargent For For Management 1.9 Elect Director Elizabeth A. Smith For For Management 1.10 Elect Director Robert E. Sulentic For For Management 1.11 Elect Director Vijay Vishwanath For For Management 1.12 Elect Director Paul F. Walsh For For Management 2 Amend Qualified Employee Stock Purchase For For Management Plan 3 Amend Nonqualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management 5 Reincorporate in Another State [from Against Against Shareholder Delaware to North Dakota] TAIWAN SEMICONDUCTOR MANUFACTURING CO. Ticker: TSM Security ID: 874039100 Meeting Date: JUN 10, 2009 Meeting Type: Annual Record Date: APR 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2008 Business Operations For For Management Report, Financial Statements, and Statutory Reports 2 Approve 2008 Allocation of Income and For For Management Dividends 3 Approve Capitalization of 2008 For For Management Dividends and Employee Profit Sharing 4 Approve Amendment on the Procedures for For For Management Loans to Other Parties and Procedures for Endorsement and Guarantee 5.1 Director Morris Chang For For Management 5.2 Director F.c. Tseng For For Management 5.3 Director Rick Tsai For For Management 5.4 Director Tain-jy Chen For For Management 5.5 Director P. Leahy Bonfield For For Management 5.6 Director Stan Shih For For Management 5.7 Director Ms. Carly Fiorina For For Management 5.8 Director Thomas J Engibous For For Management TIME WARNER CABLE INC. Ticker: TWC Security ID: 88732J207 Meeting Date: JUN 3, 2009 Meeting Type: Annual Record Date: APR 8, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Carole Black For For Management 2 Elect Director Glenn A. Britt For For Management 3 Elect Director Thomas H. Castro For For Management 4 Elect Director David C. Chang For For Management 5 Elect Director James E. Copeland, Jr. For For Management 6 Elect Director Peter R. Haje For For Management 7 Elect Director Donna A. James For For Management 8 Elect Director Don Logan For For Management 9 Elect Director N.J. Nicholas, Jr. For For Management 10 Elect Director Wayne H. Pace For For Management 11 Elect Director Edward D. Shirley For For Management 12 Elect Director John E. Sununu For For Management 13 Ratify Auditors For For Management TIME WARNER INC Ticker: TWX Security ID: 887317105 Meeting Date: JAN 16, 2009 Meeting Type: Special Record Date: NOV 20, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reverse Stock Split For For Management TIME WARNER INC Ticker: TWX Security ID: 887317303 Meeting Date: MAY 28, 2009 Meeting Type: Annual Record Date: APR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Herbert M. Allison, Jr. For For Management 1.2 Elect Director James L. Barksdale For For Management 1.3 Elect Director Jeffrey L. Bewkes For For Management 1.4 Elect Director Stephen F. Bollenbach For For Management 1.5 Elect Director Frank J. Caufield For Against Management 1.6 Elect Director Robert C. Clark For For Management 1.7 Elect Director Mathias Dopfner For Against Management 1.8 Elect Director Jessica P. Einhorn For For Management 1.9 Elect Director Michael A. Miles For Against Management 1.10 Elect Director Kenneth J. Novack For For Management 1.11 Elect Director Deborah C. Wright For Against Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Provide for Cumulative Voting Against Against Shareholder 5 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 6 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation TRANSOCEAN INC. Ticker: RIG Security ID: G90073100 Meeting Date: DEC 8, 2008 Meeting Type: Special Record Date: OCT 27, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 APPROVAL OF THE MERGER TRANSACTION TO For For Management BE EFFECTED BY THE SCHEMES OF ARRANGEMENT, ATTACHED TO THE ACCOMPANYING PROXY STATEMENT AS ANNEX B. 2 APPROVAL OF THE MOTION TO ADJOURN THE For For Management MEETING TO A LATER DATE TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE MEETING TO APPROVE THE MERGER TRANSACTION. TRANSOCEAN LTD. Ticker: RIG Security ID: H8817H100 Meeting Date: MAY 15, 2009 Meeting Type: Annual Record Date: MAR 18, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 APPROVAL OF THE 2, THE For For Management CONSOLIDATED FINANCIALSTATEMENTS OF TRANSOCEAN LTD. FOR FISCAL YEAR 2008 AND THESTATUTORY FINANCIAL STATEMENTS OF TRANSOCEAN LTD. 2 DISCHARGE OF THE MEMBERS OF THE BOARD For For Management OF DIRECTORS AND THEEXECUTIVE OFFICERS FOR FISCAL YEAR 2008 3 APPROPRIATION OF THE AVAILABLE RETAINED For For Management EARNINGS WITHOUT PAYMENTOF A DIVIDEND TO SHAREHOLDERS FOR FISCAL YEAR 2008 AND RELEASEOF CHF 3.5 BILLION OF LEGAL RESERVES TO OTHER RESERVES. 4 AUTHORIZATION OF A SHARE REPURCHASE For For Management PROGRAM 5 APPROVAL OF THE LONG-TERM INCENTIVE For For Management PLAN OF TRANSOCEAN LTD. INTHE FORM AS AMENDED AND RESTATED EFFECTIVE AS OF 2/12/09 6 REELECTION OF CLASS I DIRECTOR FOR A For For Management THREE YEAR TERM:W. RICHARD ANDERSON 7 REELECTION OF CLASS I DIRECTOR FOR A For For Management THREE YEAR TERM:RICHARD L. GEORGE 8 REELECTION OF CLASS I DIRECTOR FOR A For For Management THREE YEAR TERM:ROBERT L. LONG 9 REELECTION OF CLASS I DIRECTOR FOR A For For Management THREE YEAR TERM:EDWARD R. MULLER 10 REELECTION OF CLASS III DIRECTOR FOR A For For Management TWO-YEAR TERM:VICTOR E. GRIJALVA 11 APPOINTMENT OF ERNST & YOUNG LLP AS For For Management TRANSOCEAN LTD. SINDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR2& YOUNG LTD., ZURICH, AS TRANSOCEANLTD. S AUDITOR PURSUANT TO THE SWISS CODE OF OBLIGATIONS FOR AFURTHER ONE-YEA UNION PACIFIC CORP. Ticker: UNP Security ID: 907818108 Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrew H. Card, Jr. For For Management 1.2 Elect Director Erroll B. Davis, Jr. For For Management 1.3 Elect Director Thomas J. Donohue For For Management 1.4 Elect Director Archie W. Dunham For For Management 1.5 Elect Director Judith Richards Hope For For Management 1.6 Elect Director Charles C. Krulak For For Management 1.7 Elect Director Michael R. McCarthy For For Management 1.8 Elect Director Michael W. McConnell For For Management 1.9 Elect Director Thomas F. McLarty III For For Management 1.10 Elect Director Steven R. Rogel For For Management 1.11 Elect Director Jose H. Villarreal For For Management 1.12 Elect Director James R. Young For For Management 2 Ratify Auditors For For Management 3 Report on Political Contributions Against Against Shareholder VERTEX PHARMACEUTICALS INC. Ticker: VRTX Security ID: 92532F100 Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Roger W. Brimblecombe For For Management 1.2 Elect Director Bruce I. Sachs For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management VISA INC. Ticker: V Security ID: 92826C839 Meeting Date: DEC 16, 2008 Meeting Type: Special Record Date: NOV 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Certificate of Incorporation For For Management VISA INC. Ticker: V Security ID: 92826C839 Meeting Date: APR 21, 2009 Meeting Type: Annual Record Date: FEB 26, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Hani Al-Qadi For For Management 1.2 Elect Director Charles T. Doyle For For Management 1.3 Elect Director Peter Hawkins For For Management 1.4 Elect Director David I. McKay For For Management 1.5 Elect Director Charles W. Scharf For For Management 1.6 Elect Director Segismundo For For Management Schulin-Zeuthen 2.1 Elect Director Thomas J. Campbell For For Management 2.2 Elect Director Gary P. Coughlan For For Management 2.3 Elect Director Mary B. Cranston For For Management 2.4 Elect Director Francisco Javier For For Management Fernandez-Carbajal 2.5 Elect Director Suzanne Nora Johnson For For Management 2.6 Elect Director Joseph. W. Saunders For For Management 3 Ratify Auditors For For Management WAL-MART STORES, INC. Ticker: WMT Security ID: 931142103 Meeting Date: JUN 5, 2009 Meeting Type: Annual Record Date: APR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Aida M. Alvarez For For Management 2 Elect Director James W. Breyer For For Management 3 Elect Director M. Michele Burns For For Management 4 Elect Director James I. Cash, Jr. For For Management 5 Elect Director Roger C. Corbett For For Management 6 Elect Director Douglas N. Daft For For Management 7 Elect Director Michael T. Duke For For Management 8 Elect Director Gregory B. Penner For For Management 9 Elect Director Allen I. Questrom For For Management 10 Elect Director H. Lee Scott, Jr. For For Management 11 Elect Director Arne M. Sorenson For For Management 12 Elect Director Jim C. Walton For For Management 13 Elect Director S. Robson Walton For For Management 14 Elect Director Christopher J. Williams For For Management 15 Elect Director Linda S. Wolf For For Management 16 Ratify Auditors For For Management 17 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity 18 Pay For Superior Performance Against Against Shareholder 19 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 20 Report on Political Contributions Against Against Shareholder 21 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 22 Stock Retention/Holding Period Against Against Shareholder WMS INDUSTRIES INC. Ticker: WMS Security ID: 929297109 Meeting Date: DEC 11, 2008 Meeting Type: Annual Record Date: OCT 16, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Harold H. Bach, Jr. For For Management 1.2 Elect Director Robert J. Bahash For For Management 1.3 Elect Director Brian R. Gamache For For Management 1.4 Elect Director Patricia M. Nazemetz For For Management 1.5 Elect Director Louis J. Nicastro For For Management 1.6 Elect Director Neil D. Nicastro For For Management 1.7 Elect Director Edward W. Rabin, Jr. For For Management 1.8 Elect Director Ira S. Sheinfeld For For Management 1.9 Elect Director Bobby L. Siller For For Management 1.10 Elect Director W.J. Vareschi, Jr. For For Management 2 Approve Qualified Employee Stock For For Management Purchase Plan 3 Ratify Auditors For For Management XTO ENERGY INC Ticker: XTO Security ID: 98385X106 Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Declassify the Board of Directors For For Management 2.1 Elect Director Phillip R. Kevil For For Management 2.2 Elect Director Herbert D. Simons For Against Management 2.3 Elect Director Vaughn O. Vennerberg II For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 6 Adopt a Policy in which the Company Against Against Shareholder will not Make or Promise to Make Any Death Benefit Payments to Senior Executives ZIMMER HOLDINGS INC Ticker: ZMH Security ID: 98956P102 Meeting Date: MAY 4, 2009 Meeting Type: Annual Record Date: MAR 5, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Betsy J. Bernard For For Management 2 Elect Director Marc N. Casper For For Management 3 Elect Director David C. Dvorak For For Management 4 Elect Director Robert A. Hagemann For For Management 5 Elect Director Arthur J. Higgins For For Management 6 Elect Director Cecil B. Pickett For For Management 7 Elect Director Augustus A. White, III For For Management 8 Ratify Auditors For For Management 9 Approve Omnibus Stock Plan For For Management 10 Amend Non-Employee Director Omnibus For For Management Stock Plan 11 Amend Deferred Compensation Plan For For Management SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Research Growth Fund, Inc. By: /s/ J. David Officer J. David Officer President Date: August 12, 2009
